PER CURIAM.
Because genuine material issues remain for appropriate resolution, including but not necessarily limited to questions of standing, implied actual notice of the interests of the tenant, see Lee County Bank v. Metropolitan Life Ins. Co., 126 So.2d 589 (Fla. 2d DCA 1961); Bodden v. Carbonell, 354 So.2d 927 (Fla. 2d DCA 1978), and laches, see City of Miami v. Carter, 105 So.2d 5 (Fla.1958); City of Miami v. Gates, 393 So.2d 586 (Fla. 3d DCA 1981), review denied, 402 So.2d 608 (Fla.1981), the summary judgment reforeclosing the appellant’s leasehold is reversed for further proceedings.